UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthefiscalyearended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53297 ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 51-0661129 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 31 E. Main St. Ephrata, PA 17522 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(717) 733-4181 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, Par Value $0.20 Per Share Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes TNo ¨ Indicated by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes TNo ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No T The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2009, was approximately $42,015,535. The number of shares of the registrant’s Common Stock outstanding as of February 15, 2010, was 2,839,000. DOCUMENTS INCORPORATED BY REFERENCE The Registrant’s Definitive Proxy Statement for its 2010 Annual Meeting of Shareholders to be held on May 4, 2010, is incorporated into Parts III and IV hereof. 2 ENB FINANCIAL CORP Table of Contents Part I Item 1. Business 4 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 28 Item 4. (Removed and Reserved) 28 Part II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters, and Issuer Purchases of Equity Securities 28 Item 6. Selected Financial Data 31 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 64 Item 8. Consolidated Financial Statements and Supplementary Data 70 Item 9. Changes in and Disagreements with Accountant on Accounting and Financial Disclosure 100 Item 9A (T). Controls and Procedures 100 Item 9B. Other Information 101 Part III Item 10. Directors, Executive Officers, and Corporate Governance 102 Item 11. Executive Compensation 102 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 102 Item 13. Certain Relationships and Related Transactions, and Director Independence 102 Item 14. Principal Accountant Fees and Services 102 Part IV Item 15. Exhibits, Financial Statement Schedules, and Reports on Form 8-K 103 Signatures 104 Exhibit Index 105 3 Table of Contents ENB FINANCIAL CORP Part I Forward-Looking Statements The U.S.
